Title: C. W. F. Dumas to the Commissioners: A Translation, 3 August 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       
        3 August 1778
       
      
      I had the honor to send you a copy of the letter that I wrote to Mr. van Berckel, Pensionary of Amsterdam, on the 27th of last month. Writing from his summer place not far from Amsterdam, he replied with the following:
      
       
        
         
          “Sir
          Herreschans, 31 July 1778
         
         I am greatly obliged to you for your kindness in sending me the copy of the Treaty of Amity and Commerce concluded by France and the United States of America. And, since it was sent at the request of the American Plenipotentiaries, may I ask you to convey to these gentlemen the gratitude of the Regency of Amsterdam in general, and mine in particular, for this mark of distinction; that we hope that circumstances will soon permit us to give some evidence of the high esteem in which we hold the new republic, clearly founded through the blessing of Providence, while the spirit of despotism is overcome; that we wish to establish mutual ties of amity and commerce between the parties that will endure until the end of time; and that what saddens me is that it is not yet in our power to have the other members of the Government act according to our wishes, for if such were the case, the Republic would already have behaved differently. I am persuaded, however, that the Americans are too wise not to perceive the true reasons for this and to attribute the inaction of Their High Mightinesses, so far, to any lack of esteem or affection for the United States. This Republic is still filled with people who think correctly; but here, as elsewhere, there are partisans of a (certain) system who, either through ignorance and stupidity or meanness of heart and abominable points of view, prevent the good people from going as far as they would wish.
         I am expecting some important information given the present situation in Europe and am impatiently awaiting for some news that will have a beneficial influence on the matter at hand.
         I will make sure that the aforementioned treaty does not get into the wrong hands and that no copy is issued prematurely. I am, with the utmost consideration, sir, your very humble servant
         
          Signed E. F. Van Berckel”
          Adresse: Mr. Dumasat The Hague
         
        
       
      
      His Excellency the French ambassador, to whom I communicated it without delay last Saturday, deemed this letter very important. He had it copied as well as my letter of the 27th, to which it is an answer, and, today, sent them to the Court by the regular mail. He strongly recommended that I too not fail to send you a copy today. I am, as always, with the most respectful devotion, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       P.S. This letter had already been written yesterday, the 3d, when the French ambassador, after 8 in the evening, had me sought out in order to inform me of a letter received that morning at 10 o’clock by Sir George Grand. Written by his brother at Paris and dated 31 July at 11 in the evening, it announced the important news of Comte d’Orvilliers’ victory over Keppel. I congratulate you, gentlemen, with all my heart. This could not be more timely for us here.
      
     